—Appeal by the defendant from a judgment of the County Court, Westchester *589County (West, J.), rendered September 16, 1992, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s charge served to lessen the prosecution’s burden of proof is without merit. The charge, when viewed as a whole, conveyed to the jury the correct principles of law (see, People v Canty, 60 NY2d 830; People v Anderson, 194 AD2d 546).
The defendant also contends that the court improperly permitted the prosecutor to question him regarding a prior conviction for attempted criminal possession of a controlled substance, which the court had initially ruled, after a Sandoval hearing, would not be the subject of questioning. However, the defendant’s direct testimony suggested that he had no prior drug-related convictions. Accordingly, the court did not err in ruling that the defendant had "opened the door” to the topic of his prior conviction. The court properly modified its Sandoval ruling to permit the prosecutor to inquire as to whether the defendant had been convicted of the prior crime (see, People v Fardan, 82 NY2d 638; People v Julien, 182 AD2d 642; People v Morgan, 171 AD2d 698; People v Santiago, 169 AD2d 557).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller, Joy and Friedmann, JJ., concur.